Citation Nr: 1036317	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-24 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 16, 2003, 
for the award of a total disability rating for compensation based 
on individual unemployability (TDIU).

2.  Entitlement to service connection for hypertension, secondary 
to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities, secondary to service-connected diabetes 
mellitus. 

4.  Entitlement to an increased rating for glaucoma, currently 
rated 30 percent.

5.  Entitlement to an initial rating higher than 60 percent for a 
bladder disability.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to December 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from August 2005, December 2005, February 2006, and October 2006 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office that granted service connection for glaucoma, 
secondary to diabetes mellitus, and assigned a 30 percent 
disability rating, effective June 15, 2004; denied service 
connection for peripheral neuropathy of the upper extremities; 
granted a TDIU effective June 16, 2003; denied service connection 
for hypertension, secondary to diabetes mellitus; and granted 
service connection for a bladder disability, secondary to 
diabetes mellitus, assigning a 20 percent rating effective June 
23, 2006.

A June 2008 rating decision increased the rating for a bladder 
disability from 20 percent to 60 percent.  However, as that grant 
does not represent a total grant of benefits sought on appeal, 
this claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to service connection for hypertension, 
entitlement to an increased rating for glaucoma, and 
consideration of a TDIU on an extra-schedular basis, are REMANDED 
to the RO via the Appeals Management Center, in Washington, D.C



FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the bilateral upper 
extremities was as least as likely as not caused by his 
service-connected diabetes mellitus.

2.  Since June 23, 2006, when service connection became 
effective, the Veteran's neurogenic bladder disease with 
incontinence of urine required the wearing of absorbent materials 
changed more than four times per day.  He has been in receipt of 
the maximum schedular rating for those manifestations since June 
23, 2006.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper extremities is 
proximately due to or the result of the Veteran's service-
connected disabilities.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.310 (2009).

2.  Since June 23, 2006, when service connection became 
effective, a disability rating in excess of 60 percent for a 
bladder disability, including on an extraschedular basis, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.115a, 4.115b Diagnostic Code 7542 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.   38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
Secondary service connection is permitted based on aggravation.  
Compensation is payable for the degree of aggravation of a non-
service-connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 309 
(1993).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show that a current 
disability exists; and that the current disability was either 
caused or aggravated by a service-connected disability.  
38 C.F.R. § 3.303, 3.310 (2009).

The Veteran contends that his peripheral neuropathy of the 
bilateral upper extremities was caused by his service-connected 
diabetes mellitus.  

VA and private records show that the Veteran was diagnosed with 
diabetes mellitus in either 1997 or late 2000.  

On October 2003 VA diabetes examination, the Veteran denied any 
neurological problems related to his diabetes.  

In October 2004, the Veteran's private physician submitted a 
statement that he had been treating the Veteran for over 20 
years, and that his adult onset diabetes had progressed despite 
aggressive treatment.  The physician stated that the Veteran was 
beginning to evidence peripheral neuropathic damages and had some 
significant gait and station findings. 

On October 2005 VA diabetes examination, the Veteran reported a 
general loss of strength.  He was wheelchair bound and sometimes 
used a walker.  He reported symptoms of numbness, tingling, and 
paresthesia in both the upper and lower extremities.  He was 
incontinent and could not control his bladder.  Physical 
examination revealed diminution of sensation to pinprick and 
monofilament in all the fingertips and in both feet.  The 
examiner diagnosed the Veteran with early neuropathy of the 
"globe and stocking type, more likely than not related to 
diabetes mellitus."  The examiner went on to state that it was 
possible the Veteran also had early polyneuropathy of the "globe 
and stocking type" that was more likely than not related to 
longstanding diabetes mellitus.  

In August 2005, the Veteran was granted service connection for 
peripheral neuropathy of the bilateral lower extremities based 
upon the findings of the October 2005 VA examination.  

The Veteran's representative argues that the October 2005 VA 
examiner mis-spelled "glove" when rendering his diagnosis as 
"globe" and that, but for the typographical error, a positive 
nexus regarding the Veteran's peripheral neuropathy of the 
bilateral upper extremities would have been established.  The 
Board agrees with the representative's argument, as on thorough 
review of the October 2005 VA opinion, it is clear that the 
examiner found the Veteran to have early neuropathy and possible 
polyneuropathy of both the upper and lower extremities based upon 
the Veteran's report of symptoms and his responses to pinprick 
and monofilament testing, and that there indeed appears to have 
been a typographical error.  Further, the October 2004 private 
physician's opinion corroborates those findings, as the private 
physician also determined that the Veteran was beginning to 
evidence signs of peripheral neuropathy in all extremities.  
Significantly, there is no evidence to the contrary in this case.  
Although on September 2006 VA examination, the Veteran reported 
only occasional numbness in his right upper extremity, and 
peripheral testing was normal at that time, VA treatment records 
dated in June 2007 show complaints of paresthesias in the upper 
extremities and the Veteran has submitted numerous lay statements 
asserting loss of sensation in his bilateral upper extremities 
since 2006, showing a history of neuropathy in the upper 
extremities that worsened over time.

Therefore, resolving all reasonable doubt in favor of the 
Veteran, as is required by law, the Board concludes that it is at 
least as likely as not that the Veteran's peripheral neuropathy 
of the bilateral upper extremities is related to his service-
connected diabetes mellitus.  Therefore, service connection for 
peripheral neuropathy of the bilateral upper extremities is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009)  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's neurogenic bladder disease has been as 60 percent 
disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7542 (2009). 

A neurogenic bladder disability must be rated according to the 
level of voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic 
Code 7542 (2009).  Voiding dysfunction is to be rated as urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a 
(2009).

For urinary incontinence, a 20 percent rating is assigned when 
the wearing of absorbent materials is required and when the 
absorbent materials must be changed less than two times per day.  
Urinary incontinence requiring the wearing of absorbent materials 
that must be changed two to four times per day is assigned a 40 
percent rating.  Urinary incontinence requiring the use of an 
appliance of the wearing of absorbent materials that must be 
changed more than four times per day is assigned a 60 percent 
rating.  38 C.F.R. § 4.115a (2009).

The record shows that the Veteran was diagnosed with neurogenic 
bladder secondary to his service-connected diabetes mellitus and 
past strokes.  

On October 2003 VA examination, the Veteran reported that he 
experienced incontinence six to eight times per day, but not at 
night.  He did not use pads.  He denied any urinary tract 
infections or surgery to the urinary tract.  Physical examination 
revealed normal penis and testicles.  Sensation was normal.  

On September 2006 VA examination, the Veteran reported that he 
used Depends undergarments daily and that his incontinence 
continued.  He reported that his symptoms had slightly improved 
due to medication.  There was no history or evidence of 
nephritis.  He had not been hospitalized for his bladder disease.  
He had not had any malignancies of the urinary tract.  Diagnostic 
testing was normal, with no evidence of liver dysfunction.  

On November 2007 VA examination, the Veteran reported that he 
experienced urinary incontinence with constant dribbling and had 
to change his Depends pads five to six times per day.  He 
experienced urinary tract infections three to four times per year 
that were adequately treated with antibiotics.  He also used a 
condom catheter but did not need any dilation or drainage 
procedures.  Physical examination revealed normal genitalia.  
Anal sphincter was normal and he prostate was normal.  
Neurological examination was normal.  The diagnosis was 
neurogenic bladder, active, with residual urinary incontinence.  

In this case, the Veteran is already in receipt of a maximum 60 
percent rating for the entire appeal period.  Therefore, 
Diagnostic Code 7542 cannot serve as a basis for an increased 
rating.  Additionally, the Veteran does not carry a diagnosis for 
any other condition which is contemplated under the Schedule of 
Ratings of the Genitourinary System, and therefore Board finds 
that there are no other diagnostic codes applicable to his claim.  
38 C.F.R. § 4.115a (2009).

Inasmuch as the Veteran's neurogenic bladder disease is already 
assigned the maximum schedular rating provided for the 
disability, and there is no other applicable diagnostic code that 
would afford the Veteran a rating higher than 60 percent, the 
Board's analysis must proceed to consideration of whether 
referral for an evaluation for an extraschedular rating is 
indicated.  38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluation for that service-connected 
disability is inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, the schedular rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  The Veteran's 
primary disability results in incontinence that requires the 
constant use of Depends undergarments changed more than four 
times per day, which is specifically addressed by the assigned 
Diagnostic Code.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for an extraschedular 
evaluation is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 
2009).

The Board has considered whether a higher rating might be 
warranted for any time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).  However, the weight of the credible 
evidence demonstrates that the Veteran is entitled to no more 
than a 60 percent rating for his bladder disability since June 
23, 2006, when service connection became effective.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the claim for an increased rating and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in September 2003, May 2004, 
April 2005, June 2006, December 2006, July 2007, May 2008, and 
June 2008; rating decisions in August 2005, December 2005, 
February 2006, and October 2006; and a statement of the case in 
July 2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the adjudication in the July 2007 statement of the case 
and the March 2008 rating decision.   

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to these claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Service connection for peripheral neuropathy of the upper 
extremities, secondary to service-connected diabetes mellitus, is 
granted.

An initial rating higher than 60 percent for a bladder disability 
secondary to diabetes mellitus is denied.  


REMAND

Additional development is necessary prior to further disposition 
of the claim for service connection for hypertension secondary to 
diabetes mellitus, the claim for increased rating for glaucoma, 
and the claim for consideration of a TDIU on an extra-schedular 
basis. 

The Veteran contends that his hypertension was diagnosed and 
treated after he was diagnosed with diabetes mellitus.  He also 
contends that his diabetes has aggravated his hypertension.  The 
record shows that on February 2003 VA physical examination, the 
Veteran reported that he was diagnosed with diabetes in 1997.  He 
also had a history of hypertension that was considered to be 
under poor control.  However, private treatment records shows 
that in October 2000, the Veteran was diagnosed with "new onset 
diabetes mellitus with uncontrolled blood pressure."  A December 
1999 record states "no evidence of diabetes," and a March 1999 
private record shows a continuing diagnosis of hypertension, 
demonstrating that his hypertension did in fact pre-date his 
diabetes mellitus.  In January 2006, a VA examiner reviewed the 
Veteran's claims file, and found that it was less likely than not 
that the Veteran's diabetes caused his hypertension.  However, 
the examiner did not provide an opinion as to whether the 
Veteran's diabetes mellitus has aggravated his hypertension, as 
the Veteran contends.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Because it remains unclear whether the Veteran's hypertension has 
been aggravated by his service-connected diabetes mellitus, and 
an opinion has not yet been provided on this issue, a new VA 
examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

With regard to the Veteran's claim that his diabetic glaucoma has 
worsened, VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  The Veteran was last afforded a 
VA examination in November 2006 at which time visual field 
testing was conducted.  Since that time, although private 
treatment records dated in 2008 demonstrate a more current eye 
examinations, the Veteran was unable to complete visual acuity 
testing in 2008, and there is no current visual field testing 
available.  Accordingly, because the Veteran, through his 
representative, has indicated that his condition has worsened 
since the date of the latest examination, a new examination is in 
order.

A TDIU rating is warranted when the schedular rating is less than 
total, where it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
4.16(a) (2009).

It is the established policy of VA, however, that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2009).  A finding 
of total disability is appropriate when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).  A 
Veteran may be considered as unemployable upon termination of 
employment which was provided on account of disability, or in 
which special consideration was given on account of the same, 
when it is satisfactorily shown that he is unable to secure 
further employment.  38 C.F.R. § 4.18 (2009).

Prior to June 16, 2003, the Veteran did not meet the percentage 
criteria found in 38 C.F.R. § 4.16(a) (2009).  The Board finds 
that there is evidence of record tending to support the Veteran's 
argument that his service-connected disabilities, when considered 
in light of his education and occupational experience, rendered 
him incapable of obtaining or retaining substantially gainful 
employment prior to June 16, 2003, despite that he did not meet 
the schedular percentage criteria.  38 C.F.R. § 4.16(b) (2009); 
Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, the Board 
finds that the Veteran's claim should be referred for 
consideration of the assignment of a TDIU rating.  Having 
determined the Veteran is entitled to consideration of the 
assignment of an TDIU rating for the period prior to June 16, 
2003, pursuant to 38 C.F.R. § 4.16(b), the Board has no 
discretion and must refer this case to RO so that it may be 
referred the Under Secretary for Benefits or to the Director of 
Compensation and Pension Service.  38 C.F.R. § 4.16(b) (2009); 
Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Floyd v. Brown, 9 
Vet. App. 88 (1996); VAOGCPREC 6-96 (1996), 61 Fed. Reg. 66749 
(1996).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Schedule the Veteran for a VA examination 
to determine the etiology of his 
hypertension.  The claims file must be 
reviewed by the examiner and the examination 
report should note that review.  The examiner 
should provide the rationale for all opinions 
provided.  The examiner should provide an 
opinion as to whether it is  at least as 
likely as not (50 percent probability or 
greater) that the Veteran's hypertension was 
either caused or aggravated (permanently 
increased in severity beyond the normal 
course of the condition) by his diabetes 
mellitus.

2.  Schedule the Veteran for a VA examination 
to determine the current severity of his 
glaucoma.  The claims folder should be made 
available to and reviewed by the examiner, 
and the examination report should reflect 
that the claims folder was reviewed.  The 
examiner's report should include the 
uncorrected and corrected central visual 
acuity for distance and near, with record of 
refractions, and a visual field examination.  
A rationale for all opinions must be 
provided.

3.  Refer the Veteran's TDIU claim to the 
Under Secretary for Benefits or to the 
Director of Compensation and Pension Service 
for consideration of the assignment of an 
extraschedular rating.  38 C.F.R. § 4.16(b) 
(2009).

4.  Then, readjudicate the claims for service 
connection for hypertension, for an increased 
rating for glaucoma, and for an earlier 
effective date for a TDIU earlier than June 
16, 2003.  If the decisions remain adverse to 
the Veteran, issue a supplemental statement 
of the case.  Allow the appropriate time for 
response, then return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


